Citation Nr: 1510835	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  10-36 175A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a compensable rating for residuals of right 5th metacarpal fracture and puncture wound.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The Veteran served on active duty from January 1990 to January 1994.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) which denied a compensable rating for residuals of right 5th metacarpal fracture and puncture wound.  

In October 2011, the Veteran claimed and in March 2013 the RO granted service connection for right ulnar neuropathy and carpal tunnel syndrome, assigning it a 30 percent rating effective from November 9, 2011 under Diagnostic Code 8516-8515 (2014), a 100 percent temporary total rating under 38 C.F.R. § 4.30 (2014) from March 22, 2012 to July 1, 2012, and a 30 percent rating thereafter.  The RO service-connected lateral, dorsal, and ventral right hand scars (claimed as residuals of recent surgery) in June 2013, assigning them noncompensable ratings.  The Veteran was advised of these decisions and of his appeal rights concerning them in March 2013 and July 2013.  He has not appealed them.

The Veteran presented testimony at a Board videoconference hearing before the undersigned in November 2014, and a transcript of the hearing is associated with his claims folder.  


FINDINGS OF FACT

1.  The Veteran is now service connected for right ulnar neuropathy under Diagnostic Code 8516-8515, with a 30 percent rating assigned.  That rating code contemplates limitation of motion, weakness, and pain.  

2.  The evidence of record does not establish symptoms, such as ankylosis, warranting an amputation disability rating.

3 .  The  evidence of record does not establish that the service-connected residuals of right 5th metacarpal fracture and puncture wound result in any limitation of motion of other digits of the right hand or in interference with the overall function of the right hand, such that separate disability ratings are warranted other than those assigned by the RO in March 2013 and June 2013.


CONCLUSION OF LAW

The criteria for a compensable disability rating for residuals of right 5th metacarpal fracture and puncture wound have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.321, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5227.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Adequate notice, including that required by Dingess, regarding effective date and degree of disability, was provided in May 2009.  As service connection was granted, further notice as to downstream issues, which was provided in January 2014, was not necessary.  Dingess.

VA has obtained service treatment records; assisted the Veteran in obtaining evidence; obtained VA medical examinations in 2009, 2012, and 2013, and afforded the Veteran the opportunity to give testimony before the Board.  The examinations are adequate as they provide all information necessary to rate the disability at issue.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims record; and the Veteran has not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria. 38 U.S.C.A. § 1155.

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b).

Service treatment records show that the Veteran sustained a right hand fracture in June 1991.  X-rays in September 1991 showed mild override at the fracture site, with the fracture more than likely extending into the carpometacarpal joint.  The hand was casted several times following initial treatment.  The Veteran sustained a puncture wound to the anterior 5th metacarpal joint in October 1992, when he dropped a pocket knife on his hand.  This wound resulted in swelling and infection and had to be treated with antibiotics.  There was early flexor tenosynovitis in the right 5th finger which resulted in limited extension of the finger.  No significantly disabling residuals of either injury were shown at the time of the Veteran's service discharge examination in December 1993.  

On VA examination in May 2009, there was no objective evidence of pain in the Veteran's right index, long, and ring fingers, and their ranges of motion were normal.  There was objective evidence of pain in the right ring finger following repetitive motion, but not in the index or long fingers.  His right little finger had objective evidence of pain on active motion and following repetitive motion, and there was limitation of motion.  He had no ankylosis of any of his digits and no amputation.  There was an angulation deformity of the right little finger at the metacarpophalangeal joint.  X-rays revealed a mild deformity of the 5th metacarpal, and no significant arthropathic change or abnormality in the hand.  The diagnosis was right 5th finger contracture secondary to knife wound.  On VA examination in October 2012, it was reported that there were no painful scars.   

On VA examination in April 2013, the Veteran reported that he had had surgery in December 2010 and March 2012, the first to fuse the right small and ring carpometacarpal joints and the second to remove a plate and screws from the right 4th and 5th metacarpals.  (These VA treatment reports are of record.)  On examination, he had some limited or painful motion in his right ring and little fingers.  He was able to perform repetitive use testing with 3 repetitions, with no additional limitation of motion post-test.  His right little finger had a deformity and his hand grip was 5/5.  There was no ankylosis.  The examiner indicated that none of the Veteran's scars were painful or unstable, and that they did not have a total area of greater than 39 square centimeters.  The Veteran did not have functional impairment such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  He had mild degenerative change in the distal interphalangeal joint of the right 5th digit.  

The Veteran is now service-connected for right ulnar neuropathy under Diagnostic Code 8516-8515, with a 30 percent rating assigned.  That rating code contemplates limitation of motion, weakness, and pain.  Accordingly, any pain associated with any scar from the Veteran's original in-service puncture wound cannot be compensated under Diagnostic Code 7804, as to do so would be pyramiding.  The Veteran testified as to pain in November 2014, but it is unclear that there is an anterior puncture wound scar or pain from it.  No pain or other compensable manifestations associated with any anterior puncture wound scar are identified prior to the date of the award of the 30 percent rating for right ulnar neuropathy.  Accordingly, a compensable rating cannot be assigned for any anterior puncture wound scar under 38 C.F.R. § 4.118 (2008) prior to or from November 9, 2011. 

The Veteran is in receipt of a non-compensable (0 percent) disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 5227 for his right 5th metacarpal fracture and puncture wound residuals.  The Veteran is considered to be right-hand dominant.

Under Diagnostic Code 5227, a maximum 0 percent rating is assigned for favorable or unfavorable ankylosis of the ring or little finger (whether on the major (dominant) or minor (non-dominant) hand).  38 C.F.R. § 4.71a, Diagnostic Code  5227.  A Note to Diagnostic Code  5227 provides that evaluation as amputation should be considered, and whether an additional evaluation is warranted for any resulting limitation of motion of other digits or interference with the overall function of the hand.  Id.

The Veteran is in receipt of the maximum disability rating available under Diagnostic Code 5257.  Accordingly, the Board also will consider other potentially applicable Diagnostic Codes in the Rating Schedule.  A maximum 0 percent rating is assigned under DC 5230 for any limitation of motion of the ring or little finger (whether on the major (dominant) or minor (non-dominant) hand).  38 C.F.R. § 4.71a, Diagnostic Code 5230.  Thus, the Veteran is also in receipt of the maximum disability rating under Diagnostic Code 5230. 

Additionally, the Veteran does not have ankylosis of any of his fingers, and so Diagnostic Codes 5216-5223, requiring ankylosis of multiple digits, cannot assist with a higher rating.  

The Board notes that the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  However, the regulations do not provide a minimum compensable rating for the 5th finger.

Although the Board recognizes that the Veteran currently is in receipt of the maximum 0 percent disability rating, the Note to Diagnostic Code 5227 states that an amputation evaluation should also be considered, particularly where ankylosis is present.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (memorandum decision); see Nix v. Brown, 4 Vet. App. 462, 465 (1993); see also Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  Here, the evidence shows that the Veteran does not have ankylosis of any of his fingers, and so a rating by analogy to amputation is not warranted.  

The Note to Diagnostic Code 5227 also states that an additional evaluation is warranted for any resulting limitation of motion of other digits or interference with the overall function of the hand due to the service-connected left 5th finger.  Here, the Veteran has already been provided ratings for ulnar neuropathy and right hand scars which he did not appeal.  Accordingly, these matters are not before the Board.  

In summary, the Veteran is not entitled to an increased (compensable) rating for his service-connected right 5th metacarpal fracture and puncture wound residuals.  No higher rating is available based on decreased range of motion, and none of the criteria required for a higher disability rating have been shown. 

Extraschedular Consideration

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court addressed at length the extra-schedular provisions of 38 C.F.R. § 3.321(b).  The Court held that the determination of whether a claimant is entitled to an extra-schedular rating is a three-step inquiry.  Id. at 115.  In Anderson v. Shinseki, 22 Vet. App. 423, 427 (2008), the Court clarified that the Thun steps are, in fact, "elements."

The first element is a finding of whether the evidence before the VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun, 22 Vet. App. at 115. 

In this case, the Board finds that the first element is not met and the evidence before the VA does not present such an exceptional disability picture that the available schedular evaluation is inadequate.  The Veteran's right metacarpal disability rating is the highest schedular rating under the applicable diagnostic codes and is also a noncompensable rating.  Diagnostic Code 5227 provides additional consideration for loss of use (amputation) and the effect of the digit on the use of the hand/other digits.  The Veteran does not meet the standards at issue, and he has use of his right 5th metacarpal.

Overall, higher ratings are available under the applicable Diagnostic Codes or under alternative Diagnostic Codes, but the criteria are simply more severe than the symptoms described by the Veteran and shown in his medical treatment records.  As the Board has found that the first element for an extraschedular inquiry is not met in this case, as the rating formulas adequately address the Veteran's disability, the Board does not have to address the second element in the inquiry.

In conclusion, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115  (2008). Consequently, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337  (1996).


ORDER

A compensable evaluation for residuals of right 5th metacarpal fracture and puncture wound is denied.



______________________________________________
Michael Martin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


